DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record, for example, foreign document ID CN 111932184 by Duan et al., disclose cold chain logistics system of cold fresh meat industry, using whole year average level difference of the cold fresh meat quality obtained by each client supermarket which is limited in certain range; the remaining shelf life indicates quality of the cold fresh meat; and remaining shelf life is calculated using heurism algorithm to adjust the priority value of each super market transportation to optimize meat quality for supermarket delivery using refrigerated vehicles.
Love et al. (US Pat Pub 2009/0182793) also disclose systems and methods for decomposing and decaying data over time by creating shelf-life criterion for the constituent units priority dimensions; calculating or updating decomposability index for each constituent unit as a function of the priority dimensions while also applying a relationship factor and optionally incrementing for another dimension, and then decaying over time the data items by deleting all constituent units which have decomposability indices exceeding a configured threshold.
in combination: 
pulling, by one or more processors, parts data for a set of part numbers; 
calculating, by one or more processors, an average shelf time for each part number of the set of part numbers; 
calculating, by one or more processors, a priority index for each part number of the set of part numbers based on the average shelf time for each part number of the set of part numbers; and 
determining, by one or more processors, a category for each part number of the set of part numbers based on the priority index for each part number of the set of part numbers and a part number quantity percentage for each part number of the set of part numbers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 1, 2021